Case: 16-60010      Document: 00514032818         Page: 1    Date Filed: 06/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-60010                             FILED
                                  Summary Calendar                       June 14, 2017
                                                                        Lyle W. Cayce
                                                                             Clerk
SARBPREET SINGH,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A077 855 561


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Sarbpreet Singh, a native and citizen of India, petitions for review of the
denial of his most recent motion to reopen. In denying the motion, the Board
of Immigration Appeals (BIA) first determined that it was number-barred,
untimely, and did not fit within any of the exceptions to the filing
requirements. Second, the BIA declined to exercise its sua sponte authority to
reopen, asserting that it had considered the record in its entirety, it had


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60010    Document: 00514032818     Page: 2   Date Filed: 06/14/2017


                                 No. 16-60010

considered Singh’s arguments, and Singh had not shown an exceptional
situation warranting exercise of its discretion to reopen sua sponte. In support
of this decision, the BIA cited Matter of J-J-, 21 I. & N. Dec. 976, 984 (BIA
1997).
      Singh does not challenge the merits of the BIA’s first ruling. Instead, he
contends that the BIA’s order contained only two sentences; the order did not
show that the BIA had engaged in reasoned decision-making; and the order
thus did not comply with the Administrative Procedure Act (APA). He asks us
to remand to require the BIA to provide additional reasons for its decision.
Additionally, Singh contends that Matter of V-X-, 26 I. & N. Dec. 147 (BIA
2013), constituted a fundamental change in the law warranting sua sponte
reopening and that Matter of V-X- establishes that incorrect procedures and
regulations were used in terminating his asylum, ordering his removal, and
denying his applications for adjustment of status.
      The APA does not apply to individual adjudications under the
immigration laws.     See Ardestani v. INS, 502 U.S. 129, 133-34 (1991).
Accordingly, we DENY Singh’s request for remand.
      Regarding Singh’s argument that the BIA erred in denying his motion to
reopen, we lack jurisdiction to review the BIA’s refusal to exercise its
discretionary, sua sponte authority to reopen a case. Enriquez-Alvarado v.
Ashcraft, 371 F.3d 246, 249-50 (5th Cir. 2004). Furthermore, even if we had
jurisdiction, Singh has failed to demonstrate an abuse of discretion because his
case does no turn on the legal error he alleges. See Matter of G-D-, 22 I. & N.
Dec 1132, 1135-36 (BIA 1999).
      We DISMISS Singh’s petition for review.




                                       2